Citation Nr: 0615032	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  04-42 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for service-connected left 
knee ligament strain superimposed on chondromalacia, 
currently evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

B.C. Morton, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1978.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the veteran's claim for a rating of 10 percent 
for the veteran's service-connected disability of left knee 
ligament strain superimposed on chondromalacia.  The veteran 
received a notice of its decision in August 2004, and the 
veteran timely filed a Notice of Disagreement (NOD) with the 
decision in September 2004.  Thereafter, the RO issued a 
Statement of the Case (SOC) in November 2004, and 
subsequently, in December 2004, the veteran timely filed a 
substantive appeal.  No hearing was requested on this matter.  


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the appellant 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision.

2.	The veteran's service-connected left knee disability is 
manifested by subjective complaints of pain and 
instability; however, physical examination has revealed 
full range of motion and, while a possible positive 
McMurray test for the lateral meniscus was clinically 
noted, there is otherwise no objective evidence of 
instability, no indication of subluxation, and no X-ray 
evidence of arthritis of the left knee.


CONCLUSION OF LAW

The criteria for an increased evaluation for service-
connected left knee ligament strain superimposed on 
chondromalacia, currently evaluated at 10 percent disabling, 
are not met.  U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the May 
2004 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
his claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim(s).  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).   

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans' Claims 
(Court) issued a decision in Dingess v. Nicholson, which held 
that the VCAA notice requirements contained in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all the elements 
of the veteran's claim, to include the fact that the veteran 
must demonstrate that the disability has worsened; the degree 
of disability; and effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006).  
Thus, upon receipt of an application for a service-connection 
claim, VA must review the information along with the evidence 
presented with the claim and provide the veteran with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, the elements of the claim, as reasonably 
contemplated by the application.  Id., at 486.  This notice 
must advise the veteran that the RO will assign a disability 
rating and an effective date for the award of benefits upon 
the award of a service connection.  Id.  

The May 2004 letter from the RO satisfies these mandates.  
The letter informed the veteran about the type of evidence 
needed to support his claim, namely, proof that his service-
connected disability had increased in severity since the RO 
rating decision, which could be in the form of a doctor's 
statement containing physical and clinical findings, the 
results of any laboratory tests or x-rays and the dates of 
these tests and examinations.  It also apprised the veteran 
that he could submit statements from other individuals who 
could describe from their personal knowledge and observations 
in what manner his disability had become worse and 
specifically requested recent medical reports showing 
findings, diagnosis and treatment for the knee disability.  
The correspondence advised the veteran that if he had not 
recently been examined or treated by a doctor, and he could 
not submit other evidence of the increased disability, he 
could submit a personal statement describing his symptoms, 
their frequency and severity, and other involvement, 
extension and additional disablement caused by the 
disability.  The letter acknowledged VA's responsibility of 
retrieving records from any Federal agency, including 
military records and records from VA medical clinics and the 
Social Security Administration, and also advised the veteran 
that VA would make reasonable efforts to obtain relevant non-
Federal or private records, to include records from State or 
local governments, private doctors and hospitals, and current 
or former employers, provided the veteran gave consent and 
supplied enough information to enable their attainment.  
Further, this correspondence made clear that the veteran 
carried the ultimate burden of ensuring that VA received any 
requested records not in the possession of the Federal 
government.  It instructed the veteran to send to VA any 
medical reports in his possession that would support his 
claim and specifically highlighted that his application for 
compensation did not indicate any history of post-service 
treatment for the left knee disability.  As such, the letter 
directed the veteran to review his records to ensure that he 
had not overlooked any important evidence.  The Board finds 
that the veteran was effectively informed to submit all 
relevant evidence in his possession, and received notice of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Beverly, 19 Vet. App. at 403; see also Mayfield v. 
Nicholson; 19 Vet. App. 103 (2005) (reversed on other grounds 
No. 05-7157 (Fed. Cir.  Apr. 5, 2006)).  

With respect to the Dingess/Hartman requirements, VA provided 
the veteran with notice of what type of information and 
evidence was needed to substantiate his claim for increased 
rating, but failed to inform him about the type of evidence 
necessary to establish a particular rating and the effective 
date such a rating.  Notwithstanding the inadequate notice on 
these elements, the Board finds no prejudice to the veteran 
in proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  This is 
because the Board's determination that a preponderance of the 
evidence weighs against the veteran's claim for an increased 
rating renders moot the questions of an increased rating and 
an effective date for a higher rating.   

The Board also notes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA provided such notice to the veteran prior to the August 
2004 RO decision that is the subject of this appeal in its 
May 2004 letter.  Thus, the Board finds that the veteran 
received VCAA notice at the required time.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

As noted above, the RO, in its May 2004 letter, informed the 
veteran about VA's duty to help retrieve relevant records and 
asked the veteran to provide enough information to facilitate 
this process.  Additionally, the RO notified the veteran that 
VA would schedule a medical examination for him or obtain a 
medical opinion in connection with his claim should the RO 
deem it necessary to decide the claim.  

The veteran was afforded a July 2004 VA examination, which 
was thorough in nature.  That evaluation included relevant 
clinical and X-ray findings that are adequate for rating 
purposes.  The Board finds that the medical evidence of 
record is sufficient to resolve this appeal; there is no 
further duty to provide an examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that VA fulfilled its 
VCAA duties to notify and to assist the veteran.  Thus, no 
additional assistance or notification was required.  The 
veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law and Regulations

a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Additionally, the Board comments that where, as here, "there 
is no clearly expressed intent [by the veteran] to limit the 
appeal to entitlement to a specific disability rating for the 
service-connected condition, the . . . BVA [is] required to 
consider entitlement to all available ratings for that 
condition."  AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(Emphasis added).  

There is no X-ray evidence of arthritis of the left knee.  
Accordingly, 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010 are not applicable.  The Board will analyze the 
veteran's disability under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5257 (other impairment of the knee), 5260 (limitation 
of flexion of the leg), and 5261 (limitation of extension of 
the leg).     

38 C.F.R. § 4.71a, Diagnostic Code 5257 governs other 
impairment of the knee.  Specifically, it assigns ratings of 
10, 20 and 30 percent for slight, moderate or severe 
recurrent subluxation or lateral instability respectively.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Diagnostic Codes 5260 and 5261 set forth rating schedules for 
limitation of motion of the leg.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  With respect to limitation of 
leg flexion, Diagnostic Code 5260 allows a 0 percent rating 
for flexion limited to 60 degrees, 10 percent for flexion 
limited to 45 degrees, 20 percent for flexion limited to 30 
degrees, and a maximum of 30 percent for flexion limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Diagnostic Code 5261, which governs limitation of leg 
extension, provides a 0 percent rating for extension limited 
to 5 degrees, 10 percent for extension limited to 10 degrees, 
20 percent for a limitation to 15 degrees, 30 percent for a 
limitation to 20 degrees, 40 percent for extension limited to 
30 degrees, and a maximum of 50 percent for a limitation to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled. 38 C.F.R. §§ 4.40, 4.45 (2005); see 
Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995).

b. Increased Disability Ratings

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as in this case, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.


III. Analysis
The Board finds that a preponderance of the evidence weighs 
against the veteran's claim for a rating in excess of 10 
percent for his left knee disability.

Medical Records
The most recent medical report of record is a report of a 
July 2004 VA examination.  The VA examiner noted the 
veteran's complaint of chronic pain in both knees and 
feelings of instability with occasional locking on the left.  
The veteran reported that he currently was under no injection 
treatment or physical therapy, and that the pain was more or 
less constant with the occasional flare-up aggravated by 
prolonged walking or standing.  He also stated that he 
experienced morning stiffness, which dissipated through 
movement, and that he wore lateral knee braces on both knees.  
The physician noted no history of dislocation, patellar 
subluxation, rheumatoid disease or gout.    

The physical examination revealed that there was no swelling 
in the knees and no effusion palpated.  The examiner noted no 
patellar ballottement, and recorded a range of motion of the 
left knee as 0 degrees extension to 140 degrees flexion.  The 
veteran's cruciate and collateral ligaments were intact.  
While the examiner observed a possible positive McMurray for 
the lateral meniscus on the left knee, he conceded that "it 
is difficult to tell if this is a true result" due to the 
veteran's inability to sit still when touched.  X-rays taken 
during the July 2004 examination showed "essentially no 
change and no evidence of advancing bony deterioration" when 
compared with earlier films.  Further, the examiner did not 
detect any significant degenerative process, and the patellar 
compartments appeared intact.  In his final diagnosis, the 
examiner noted the veteran's history of chondromalacia and 
cruciate/collateral ligament strain, which occurred during 
service, and conveyed his opinion that the veteran's pain 
stemmed more from a fibromyalgia condition than from an 
injury to the joints themselves.

Application of Diagnostic Codes
The July 2004 VA examination report weighs against the 
veteran's claim for an increased rating under Diagnostic Code 
5257, governing other impairment of the knee.  The VA 
examiner expressly found that the veteran had no history of 
subluxation.  Additionally, while the examiner noted a 
"possible" positive McMurray for the lateral meniscus and 
the veteran reported feelings of instability on the left knee 
with "occasional" locking, the examination was otherwise 
negative for any objective findings relating to instability.  
The disability picture overall weighs against a finding of 
any instability and is overwhelmingly against a finding of 
more than slight instability of the left knee.  Accordingly, 
a rating in excess of 10 percent under Diagnostic Code 5257 
is not warranted.  There is no indication of dislocation of 
left knee cartilage and, in any event, even if 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 was applicable, the Board finds 
that the medical evidence does not show frequent episodes of 
locking with pain and effusion into the joint.  In support of 
this latter finding, the veteran complained of occasional 
locking and the examination was negative for effusion or 
swelling of the left knee.    

The veteran's left knee impairment likewise does not qualify 
him for a rating in excess of 10 percent under Diagnostic 
Codes 5260 or 5261.  In fact, there is no objective evidence 
of compensable limitation of flexion or extension.  In his 
July 2004 VA examination, the veteran displayed a range of 
motion up to 140 degrees flexion and 0 degrees extension, 
which is normal.  That is, the standardized range of motion 
for the knee is flexion to 140 degrees and extension to 0 
degrees.  See 38 C.F.R. § 4.71, Plate II (2005).  Diagnostic 
Code 5260 requires a flexion limitation to 30 degrees for a 
20 percent rating.  Flexion limited to 45 and 60 degrees are 
rated 10 percent and zero percent, respectively.  Diagnostic 
Code 5261 mandates a limitation of extension to 15 degrees 
for a 20 percent rating; extension limited to 10 degrees and 
5 degrees are rated 10 percent and zero percent, 
respectively.  The range of motion findings clearly do not 
support a compensable rating for either limitation of flexion 
or extension.

The Board has considered whether there is any additional 
functional limitation (i.e., limitation of motion) due to 
pain, fatigue, weakness, incoordination, flare-ups of pain or 
other symptoms.  While the veteran conveyed that he 
experienced "more or less" constant pain, which was 
aggravated by long periods of walking or standing, he 
expressed uncertainly with respect to how much limitation of 
motion he may experience due to the pain.  Additionally, the 
veteran indicated that any stiffness he experienced 
dissipated with movement, and the examiner detected no 
swelling in his knee.  Upon testing the veteran's range of 
motion in flexion and extension, the examiner noted no 
complaints of pain, and he did not report any weakness, 
excess fatigability, atrophy, incoordination, deformity, or 
interference with locomotion, pursuant to 38 C.F.R. §§ 4.40, 
4.45.  Moreover, the examiner specifically attributed the 
veteran's pain more to his non-service connected fibromyalgia 
than to his service-connected left knee ligament strain with 
underlying chondromalacia.  Accordingly, the Board finds that 
there is no medical evidence of additional limitation of 
motion of the left knee due to pain or flare-ups of pain, 
supported by objective findings, to a degree that would 
support even a compensable rating under Code 5260 or 5261, 
nor does the medical evidence show that there is such 
additional limitation of motion due to fatigue, weakness, 
incoordination or any other knee symptom.   

The Board also notes that, as there is no X-ray evidence of 
arthritis, a separate compensable rating is not warranted 
under VAOPGCPREC 9-98.  Even if arthritis was present, the 
current 10 percent rating would contemplate such with pain on 
motion.  Aside from the fact that the July 2004 examiner 
noted no pain on motion, the weight of the evidence is 
against objective instability of the left knee.  The Board is 
also cognizant of the VA General Counsel opinion concerning 
separate ratings for limitation of flexion and extension of a 
knee but the medical evidence shows no limitation of 
extension; accordingly, a separate compensable rating for 
such limitation is not warranted.  VAOPGCPREC 9-2004.

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings. The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  There has been 
no showing by the veteran that his service-connected left 
knee disability has resulted in marked interference with 
employment, although he currently does not work, or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the criteria for submission for assignment of an 
extraschedular rating for his left knee disability pursuant 
to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


IV. Conclusion 
For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for the veteran's left knee 
disability.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine does not apply 
and the claim must be denied.  38 U.S.C.A. § 5107(b); see 
also, e.g., Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 
(Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert, 1 Vet. App. 
at 56.    


ORDER

A rating in excess of 10 percent for service-connected left 
knee ligament strain superimposed on chondromalacia is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


